Citation Nr: 1123017	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  99-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for heart disease, claimed as due to nicotine dependence.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran had active service from June 1943 to April 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 1998 rating decision in which the RO denied service connection for coronary artery disease, claimed as due to nicotine dependence acquired during service.  In June 1998, the Veteran filed a Notice of Disagreement (NOD), and the RO issued a Statement of the Case (SOC) in October 1998.  In April 1999, the Veteran filed a VA Form 21-4138 (Statement in Support of Claim), which was accepted by the RO as a substantive appeal, in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals).

During the pendency of this appeal, the Veteran requested a hearing before RO personnel.  However, in a July 1999 statement, the Veteran indicated that he could not appear at a hearing for health reasons, and wished to have the appeal adjudicated on the basis of the evidence of record.

In August 2000, the Board remanded the claim on appeal to the RO for additional action.  After accomplishing the requested development, the RO continued to deny the claim for service connection (as reflected in the April 2003 Supplemental SOC (SSOC)), and returned the matter to the Board.

In July 2003, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  After partially accomplishing the requested action, the RO continued to deny of the claim (as reflected in a July 2005 SSOC), and returned the matter to the Board for further appellate consideration.

In May 2006, the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 Order, the Court granted a joint motion, filed by representatives of both parties, vacating the Board's May 2006 decision, and remanding this matter to the Board for further proceedings consistent with the joint motion.

In October 2008, the Board again remanded the matter on appeal to the RO, via the AMC, for action needed to comply with the joint motion.  After partially accomplishing the requested action, the RO continued to deny of the claim (as reflected in a June 2009 SSOC), and returned this matter to the Board for further appellate consideration.

In July 2009, a Deputy Vice-Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In July 2009, the Board again remanded the claim on appeal to the RO, via the AMC, for further action needed to comply with the joint motion.  After accomplishing further action, the RO continued to deny the claim (as reflected in a June 2010 SSOC), and returned this matter to the Board for further appellate consideration.

Finally, in September 2010, the Board once more remanded the claim on appeal to the RO, via the AMC, for further action.  After accomplishing the requested action, the RO continued to deny the claim (as reflected in an April 2011 SSOC), and again returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran does not assert, and the record does not reflect, that heart disease began until many years after service.

3.  The Veteran began smoking, and developed nicotine dependence, in service.

4.  Competent, persuasive, and uncontradicted medical opinion evidence establishes that it is unlikely that the Veteran's heart disease was caused or aggravated by his cigarette smoking or service-related nicotine abuse and/or dependence.


CONCLUSION OF LAW

The criteria for service connection for heart disease, claimed as due to nicotine dependence, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In July 2003, March 2006, and October 2009 post-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of these letters, and opportunity for the Veteran to respond, the April 2011 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, a September 1997 letter from the Veteran's private physician, and the reports of September 2002, November 2004, May 2005, and April 2009 VA examinations, as well as March 2010 and December 2010 VA medical reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and friends, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records reveal no findings or diagnoses pertinent to heart disease.  Moreover, the Veteran does not assert, and the record does not reflect, that heart disease began in service or until many years after service.  Rather, the Veteran asserts that current heart disease is related to his history of smoking, which, he asserts, was the result of nicotine dependence incurred in service.

Direct service connection for a disability may be established if the evidence establishes that injury or disease resulted from tobacco use in line of duty during military service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This applies to claims filed on or before June 9, 1998.  Here, the Veteran filed his claim for service connection in October 1997, before VA promulgated 38 C.F.R. § 3.300 (which precludes service connection for disabilities on the basis of disease or injury attributable to a veteran's use of tobacco products during military service for claims filed after June 9, 1998).  Hence, the Veteran's claim for service connection based on alleged in-service nicotine addiction remains viable on appeal.

Pertinent to claims filed prior to June 9, 1998, the Under Secretary for Health for VA concluded that nicotine dependence may be considered a disease for VA compensation purposes.  See USB Letter 20-97-14 (July 24, 1997).  Hence, the two principal questions that must be answered by adjudicators in resolving a claim for benefits for tobacco- related disability or death secondary to nicotine dependence are: (1) whether the claimant acquired a nicotine dependence during military service (a medical question), and (2) whether nicotine dependence that arose during service may be considered the proximate cause of disability or death occurring after service.  See VAOPGCPREC 19-97 (May 13, 1997); see also Parker v. Principi, 15 Vet. App. 407 (2002).

In a December 1997 written statement, the Veteran reported that he started smoking in November 1943, during his period of service, and smoked one to two packs of cigarettes a day until 1973, when he stopped smoking and never smoked again.  Lay statements submitted by friends of the Veteran, received in October 1997, indicate that the Veteran did not smoke prior to his period of service.

The earliest indication of any heart disease is reflected in a May 1981 private cardiac catheterization report.  Following cardiac catheterization, the diagnoses included coronary artery disease (CAD) with severe focal obstructive disease of the mid left anterior descending artery with impaired distal runoff, completely occluded right coronary artery in its mid portion with distal runoff, and calcification of the proximal left coronary artery.  

Private hospital reports dated in June and July 1990 indicate that the Veteran underwent left heart catheterization in June 1990, and that CAD with new onset angina pectoris was diagnosed, with calcification of the proximal right coronary artery, occluded right coronary artery in its proximal portion with antegrade flow, 95 percent obstructive lesion of the proximal left anterior descending artery with satisfactory distal runoff, and 90 percent obstruction lesion of the proximal circumflex with satisfactory distal runoff.  The Veteran subsequently underwent coronary artery bypass graft surgery.

A September 1997 letter from the Veteran's private physician, Dr. E., indicates that the Veteran continued to be followed by Dr. E. for management of his cardiac condition.  Dr. E. stated that CAD was initially documented in 1981, and that coronary bypass surgery was subsequently performed in June 1990.  Dr. E. further stated that the Veteran's risk factors included a history of cigarette smoking, truncal obesity, family history of heart disease, and, most recently, elevated blood sugars.

The Veteran also submitted medical literature indicating that cigarette smoking can lead to heart disease.  

The report of a September 2002 heart and hypertension VA examination reflects that the Veteran reported that his father died of a massive heart attack at age 60, that his mother died at age 80, and that his sister was 74 years old and healthy.  He also reported having stopped smoking around 1975, after 30 years smoking one pack a day.  The examining VA physician, after examining the Veteran, stated that the Veteran had coronary heart disease (CHD), with risk factors being heredity, a history of obesity, cigarette smoking for 30 years, and hypercholesterolemia.  

The report of a November 2004 VA psychiatric examination notes a diagnosis of nicotine dependence in remission.  The examiner opined that it was as likely as not that the Veteran's nicotine dependence started while he was in the service.

The report of a May 2005 VA heart examination reflects the opinion of the examining physician that smoking alone was never mentioned as the cause of the Veteran's CAD, and that the Veteran had multiple risk factors.  It was noted that the Veteran's father had died of a heart attack, that he had a family history of CAD, and that he had hypercholesterolemia, which was another major risk factor.  The examiner noted that the Veteran had been a nonsmoker for 25 years, that smoking, alone, in the military service was less likely the cause of his CAD, that most likely the causes of CAD were other factors such as hypercholesterolemia.  The examiner stated that smoking was a minor risk, although quantification could not be given, and that smoking was less likely to be the cause of CAD, as it was one of the minor risk factors in this case.  

In an April 2009 VA examination report, a VA physician opined that it was unlikely that the Veteran's prior smoking history was the cause of his current heart condition.  However, the examiner based this opinion on the incorrect statement that the Veteran's heart condition was not diagnosed until almost 20 years after his cessation of smoking.  

In March 2010, a VA physician reviewed the claims file, discussed the case with the VA chief cardiologist, and noted, in his report, that the chief cardiologist agreed with the VA physician's opinion.  The VA physician pointed out that the Veteran had the major risk factors for CAD of family history of CAD, hyperlipidemia, age, and male sex.  The examiner noted that the Veteran had been a smoker in the past but had not smoked for the last 25 to 30 years, and that medical data had proven that smoking cessation for more than 20 years had shown significant decrease in incidence of heart disease and would not be a cause or aggravating factor for CAD. The physician opined that the Veteran's smoking during the military service had neither caused nor aggravated his CAD.  

The same VA physician who provided the March 2010 opinion again reviewed the claims file and provided an addendum report in December 2010.  The VA physician specifically acknowledged that the May 1981 cardiac cauterization report, September 1997 letter from Dr. E., and service treatment records were reviewed.  The VA physician stated that post-service medical records did not demonstrate the presence of CAD or any other cardiovascular conditions until 1981, and that the Veteran underwent coronary artery bypass graft surgery in June 1990.  The physician noted that the Veteran's father had had a myocardial infarction and died at the age of 68, that his mother had a stroke and died at the age of 82, and that his sister was stated to be 81 years old and healthy.

The physician acknowledged that the Veteran began smoking while in service in November 1943, and that, after service, he continued to smoke one to two packs a day and quit in 1973 after smoking for 30 years.  The examiner noted that the Veteran had several major risk factors for CAD and CHD, and that smoking was a major risk factor.  The physician acknowledged that smokers' risk of developing CAD or CHD was two to four times that of nonsmokers.  The examiner also acknowledged that cigarette smoking, when acting with other factors, greatly increased the risk of CAD and CHD.  The physician stated that quitting smoking greatly reduced the risk of CAD/CHD, reducing the risk within six months to one year of quitting, and that quitting smoking completely was associated with a 37 percent decrease in morbidity/mortality compared to persistent smoking.  The physician noted that he Veteran had been diagnosed with CAD 8 years after quitting smoking, and had coronary artery bypass graft surgery 17 years after quitting smoking.  

The VA physician opined that the Veteran's CAD was most likely caused by his unmodifiable major risk factors of increasing age, gender, and strong hereditary factor, along with modifiable hyperlipidemia, obesity, being overweight, and diabetes mellitus.  The examiner stated that tobacco use was less likely the major contributing factor, since the Veteran quit smoking 8 years before the diagnosis of CAD.  The examiner further stated that, based on the medical data, even though the Veteran had a past history of smoking, he quit smoking more than 8 years prior to the diagnosis of CAD and 17 years prior to the coronary artery bypass graft surgery, which reduced smoking as a risk factor of the development of his CAD or CHD.  The examiner concluded that it was therefore not at least as likely as not (less than 50 percent probability) that CAD was caused or aggravated by the Veteran's cigarette smoking during his active military service or service-related nicotine abuse and/or dependence.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for heart disease, claimed as due to nicotine dependence, must be denied. 

The evidence of record clearly establishes that the Veteran has current heart disease,  including CAD and CHD, and that he has been diagnosed with CAD since May 1981.  Furthermore, given the Veteran's statements and those of his friends, and the report of the November 2004 VA psychiatric examination, the record reflects that the Veteran began smoking in service, developed nicotine dependence in service, and, as a result, smoked one to two packs of cigarettes a day until 1973, at which time he stopped smoking.  

However, notwithstanding the above, the competent, probative evidence of record fails to establish that CHD, CAD, or any heart disease is medically related to the Veteran's service, to include his service-related nicotine dependence.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that the most persuasive evidence of record on the question of whether heart disease is medically related to the Veteran's service-related nicotine dependence is the report and opinion of the December 2010 VA physician.  As noted, this physician acknowledged that the Veteran began smoking while in service in November 1943 and continued to smoke one to two packs a day until 1973, that smoking was a major risk factor for heart disease and, when acting with other factors, greatly increased the risk of CAD and CHD, and that a smoking history was one of the Veteran's risk factors for heart disease.  However, the VA physician determined that, based on the medical data, even though the Veteran had a past history of smoking, because he quit smoking more than 8 years prior to the diagnosis of CAD and 17 years prior to the coronary artery bypass graft surgery, it was unlikely that the Veteran's heart disease was caused or aggravated by his cigarette smoking or service-related nicotine abuse and/or dependence.  In support of this opinion, the VA physician noted that quitting smoking greatly reduced the risk of CAD and CHD, reducing the risk within six months to one year of quitting, and that quitting smoking completely was associated with a 37 percent decrease in morbidity/mortality compared to persistent smoking. The VA physician, moreover, noted the Veteran's other major risk factors for developing heart disease, including increasing age, gender, strong hereditary factor, hyperlipidemia, and being overweight, and opined that the Veteran's heart disease was most likely caused by these factors.  The Board finds the December 2010 VA physician's opinion to be persuasive, as it was made following thorough review of the claims file, with reference to and discussion of pertinent medical and lay documents, is consistent with the evidence of record, and is supported by a thorough, clearly-stated rationale.  

Significantly, moreover, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, supports a finding that there exists a medical relationship between current heart disease and the Veteran's in-service smoking, as alleged-and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  

At the outset, the Board notes that the medical literature furnished by the Veteran, which only notes the possible relationship between cigarette smoking and heart disease in the general population, is not specific to this Veteran.  Hence, this evidence does not constitute a medical opinion in support of the claim, and is thus, not probative of the medical nexus question. 

Specifically as regards the other medical opinions of record, the Board acknowledges the September 1997 letter in which Dr. E. stated that the Veteran's risk factors for heart disease included a history of cigarette smoking, truncal obesity, and family history of heart disease, as well as the report of a September 2002 VA examination indicating that the Veteran's risk factors for his CHD included heredity, a history of obesity, cigarette smoking for 30 years, and hypercholesterolemia.  However, such statements that the Veteran's smoking was a risk factor for his heart disease are consistent with the report of examination of the December 2010 VA physician, who acknowledged that smoking was a risk factor for the Veteran's heart disease.  Significantly, neither these nor any other medical opinion of record states that it is at least as likely as not that the Veteran's smoking or nicotine dependence caused or aggravated his current heart disease.  Furthermore, neither the letter from Dr. E. nor the September 2002 examination report discusses how much of a risk factor the Veteran's history of smoking was, given the length of time between when he quit and when he was first diagnosed with CAD; this 8-year length of time provided the basis for the December 2010 VA physician's opinion.  

The Board also notes the other VA medical reports and opinions of record, to include the reports of May 2005 and April 2009 VA examinations.  The Board notes that the May 2005 examiner stated that that smoking alone in the military service was less likely the cause of his CAD, and that the April 2009 VA examiner stated that it was unlikely that the Veteran's prior smoking history caused his current heart condition, but based this opinion on the incorrect statement that the Veteran's heart condition was not diagnosed until almost 20 years after his cessation of smoking.  The Board points out that a medical opinion based on an inaccurate factual premise is entitled to little, if any probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  While, clearly, the above-noted opinions are not as persuasive s the VA physician's December 2010 opinion-which was based on accurate facts-the Board emphasizes that, like the December 2010 opinion, neither opinion is supportive of the claim.  

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish a medical relationship between the Veteran's in-service smoking and his current heart disease on the basis of lay assertions, alone, provide no basis for allowance of the claim.  As noted, the underlying medical matter of etiology on which this claim turns is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for heart disease, claimed as due to nicotine dependence, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for heart disease, claimed as due to nicotine dependence, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


